                                                                                 ,~ . i r7-U2 -- DD11P17
                                                                                                  04/17/2020

United States District Court                                                        R   E CE I VE        D


Middle District of TN
Honorable Judge                                                                         APR   20 ~Q~
Waverly D. Crenshaw, Jr.                                                          US DISTRICT COURT
                                                                                     MID DIST TEND
Honorable Judge,


       The intention for this letter is regarding my father Homero Quintanilla Navarro. Who is in in
Louisiana FCI Oakdale ii Jail .My family and I are worried about my father's health. He is a high-risk
Inmate with High Blood Pressure, Diabetes, Liver Dysfunction and High Cholesterol. Due to COVID 19
Pandemic, we are trying to help my father not be one of the inmates who have died in that jail. Per the
ACLU of Louisiana website, they have 8 deaths and probably numerous inmates infected and as well
personnel and officers. I know my father is in jail for all the bad decisions he made in life. Everyone
makes mistakes and many of them get second chances to amend their mistakes. I would like my father
to have that chance to prove himself and make an honorable life with my siblings that still need their
father in their life. I have called FCI Oakdale ii in Louisiana multiple times to see if he could be released
or deported, or too see if we have any other options I have to take or if I should contact an attorney to
help me with this. I have called the federal prison where my father is located and they are not giving
any information out. I have tried to speak to my father's counselor and the medical personnel inside the
prison to get information about the steps that I should take or who to contact. They keep on telling me
that they are on lock down and there is no staff there. I am worried about my father, I live in
Tennessee, PLEASE HELP. I know he has to be the one who completes this motion but he is my father
and that's why I am sending this letter. What ever you recommend YOUR HONOR, if he is deported, we
are fine with that, we want my father to be in a safe place. Even though it's far from my family and
sibling's.. Thank You Your Honor.




                                                                                         Sincerely Thank you,
                                                                                           Alma G. Crescencio
                                                                                              608 Zellwood Dr.
                                                                                           Lavergne Tn. 37086
                                                                                      Almacl309@gmaii.com


Inmate
Homero Quintanilla Navarro
Register Number is
#50338-79




     Case 3:17-cr-00167 Document 31 Filed 04/20/20 Page 1 of 5 PageID #: 99
ACLU of Louisiana (https://www.laaclu.org/)




TELL GOVERNOR EDWARDS AND THE TRUMP ADMINISTRATION
TO RELEASE VULNERABLE LOUISIANANS FROM PRISON
As the COVID-19 pandemic threatens the lives of thousands of Louisianans, public
health experts are warning that the state's overcrowded prisons and jails are becoming
tinderboxes for this disease.

Louisiana's prisons and jails, where social distancing and other mitigation measures
recommended by the CDC are impossible, now pose an imminent threat to the people
incarcerated there as well as the surrounding communities. At the federal prison in
Oakdale, a COVID-19 outbreak has already claimed the lives of five human beings,
including a father who was serving a 3o-year sentence for a drug offense.

Mass incarceration, already a harmful miscarriage of justice, is now an urgent threat to
public health. This is especially true for Black Louisianans who are disproportionately
impacted by our broken criminal legal system.

Take action now and tell Governor Edwards and the Trump administration to heed the
advice of public health experts and release elderly and vulnerable people from prison.

                              SUPPORT THIS PETITION




  To: Governor John Be[ Edwards and federal officials


  Releasing vulnerable people from prison is vital to combating the spread of COVID-
  19. The crowded conditions in our corrections facilities, where social distancing is
  impossible, is now putting all Louisianans at risk. Please release vulnerable people
  now so they can safely social distance and help stop the spread of this deadly
  disease.
                                                                               ------
   First name *                              Last name *
        Case 3:17-cr-00167 Document 31 Filed------------------
                                             04/20/20 Page 2 of 5 PageID #: 100
4/17/2020                        ACLU Sues Oakdale Federal Prison for Release of Those Most at Risk From COVID-19 1 ACLU of Louisiana




        ACLU of Louisiana                                                                                    Menu                  .



                                    in




       APRIL 6, 2020




       WASHINGTON — The American Civil Liberties Union, the ACLU of
       Louisiana, and Katten Muchin Rosenman LLP sued Warden Rodney
       Myers and the Federal Bureau of Prisons (BOP) Director Michael
       Carvajal today on behalf of incarcerated people at the Oakdale Federal
       Detention Centers in Oakdale, Louisiana. The legal team seeks the
       release of people who are incarcerated and at high risk for serious
       illness or death in the event of COVID-19 infection due to age and/or
       underlying medical conditions.

                  Case 3:17-cr-00167 Document 31 Filed 04/20/20 Page 3 of 5 PageID #: 101
https://www.laaclu.org/en/press-releases/aclu-sues-oakdale-federal-prison-release-those-most-risk-covid-19                              1/3
4/17/2020                         ACLU Sues Oakdale Federal Prison for Release of Those Most at Risk From COVID-19 I ACLU of Louisiana

        Oakdale prison has confirmed five coronavirus-related deaths since the
        pandemic started — more than any other BOP facility. While the
        urgency of getting people out of this prison has been acknowledged
        even by Attorney General William Barr, who issued a directive last
        week to reduce the number of people in the prison, that directive was
        based on a case-by-case analysis. In this lawsuit, the ACLU argues this
        posture is too slow. The five people who have died in Oakdale all died
        after his directive was first issued.

       "Public health experts have repeatedly warned that COVID-19 will
       spread rapidly once it enters prisons, jails, and detention centers —
       both within the facilities and in the communities that surround them,"
       said Somil Trivedi, senior staff attorney at the ACLU's Criminal Law
       Reform Project. "The Department of Justice has finally recognized the
       tremendous humanitarian and public health crisis that our mass
       incarceration crisis presents during this pandemic — around the
       country and especially in Louisiana. We share the department's goal
       of stopping COVID-19 in its tracks, but are deeply concerned that
       relief is coming too slowly. We must act now to avoid the worst-case
       scenario here."

       Louisiana is home to one of the largest COVID-19 outbreaks in the
       country. A recent study from the University of Louisiana at Lafayette
       found that cases grew at a rate of 68.7 percent in the two weeks after
       the first case was reported in the state. This is the fastest growth rate
       in the country. Flattening the curve of outbreaks within the federal
       detention center will be critical to limiting the pressure on already
       overloaded medical resources.

       "Public health experts are consistent in warning that prisons and jails
       are extremely dangerous incubators for this disease. Conditions are
       now deadly — threatening the health of incarcerated people, staff and
       the surrounding community," said Alanah Odoms Herbert, executive
       director at the ACLU of Louisiana. "What we are seeing on the
       ground does not encourage us that the federal government is acting
                  Case 3:17-cr-00167 Document 31 Filed 04/20/20 Page 4 of 5 PageID #: 102
https://www.laaclu.org/en/press-releases/aclu-sues-oakdale-federal-prison-release-those-most-risk-covid-19                               2/3
n




                                            CP
                         C-7
                                       C7




                                 rIv




                                 cy-        C7




                                                    *
                                                   VS-




                                                       L EE A R I
                                                   PURPLE




    Case 3:17-cr-00167 Document 31 Filed 04/20/20 Page 5 of 5 PageID #: 103
